Title: To James Madison from Thomas Worthington and Others, 18 March 1814
From: Worthington, Thomas
To: Madison, James


        
          Sir,
          Washington City March 18th. 1814.
        
        Being informed that the Indians between the rivers Mississippi and Ohio will probably be called together some time in the present spring for the purpose of settling a peace with them, the undersigned, take the liberty of communicating to you facts and opinions, together with a plan for your consideration which, if adopted, will, in their view of the subject, be highly beneficial to the nation, and more particularly the western frontier. With the exception of the Wyandots, Delawares and Shawanees tribes of Indians, all the other tribes between the aforesaid rivers have united with the British in the present war. These three are small tribes, the two first only are land holders, and to a small extent. The claim of the Wyandots it is believed, is confined to the Sandusky river and head waters of the Scioto, which interlock with it; and that of the Delawares, it is believed to White river, a branch of the Wabash. The Miamias tribes claim the lands watered by the Miamia river of the lake and the upper part of the Wabash river. The Shawanees own no land, but live by permission on the lands of the Wyandots and Miamias. The penensula East of L. Michigan is inhabited and perhaps claimed by the Chippawas and Ottawas who are few in number.
        From the best data we have on the subject, it is believed that the whole number of the Wyandots, Delawares and Shawanees tribes will not exceed 3000, women and children included, of the other tribes no correct estimate can be made from any information within our possession. We respectfully propose for your consideration that in the settlement of a peace with the Indians, that a line to be drawn from some point on the Wabash river, a north or northerly course to the southern extremity of Lake Michigan, shall hereafter be the Indian Boundary line, and that the Wyandots and Delawares shall have land in exchange for that they now hold, to be designated out of a large tract of country to which the Indian title was extinguished by the treaty of the 3rd of Novr 1804 and which extends from the Illinois to the Ouisconsin river, fronting all the way on the Mississippi river, as may more readily be seen by reference to the map. That the Shawanees shall also have a part of the same tract assigned them. The three last mentioned tribes have taken no part in the war against us except the few Wyandots settled at Brownstown, and the few shawanees who attached themselves to Tecumsee and the Prophet.
        The Miamias, Chippawas and Ottawas having wantonly engaged in the war with all the consequences pointed out to them, (will we hope be made to feel for their unfaithful conduct.) It will remain for the executive to prescribe the terms of peace, and so far as they may be affected by the

proposed boundary to indemnify them or not at discretion. If the proposed boundary should be established, and in connection with it, the British should in future be prohibited the navigation or entrance into lake michigan and a strong line of ports be established commencing at the lower end of Green bay and extending westwardly to the river mississippi, to which might be added another line of ports from Cheeauga to the settlements on the Wabash.
        With such an arrangement we should calculate on the following effects as the result:
        1t. That all communication between the British and Indians would be cut off.
        2d. That the Indians might be kept peaceably within their own limits.
        3d. That security would be given and felt by the whole settled country north west of the river Ohio.
        4th. That the Country between the settled parts of Ohio and Detroit would become inhabited, and in future afford facilities to the government, the want of which it has hitherto so severely felt.
        5th. The sales of the public lands from the security given for peace would be greatly encreased, and the settlement of the Country might progress in such a way as to give security to the frontier settlers and save expense to the government.
        The exchange as it regards the Indians would, we apprehend, be to their advantage. They would have better hunting grounds. They would be freed in a great measure from an intercourse with our citizens of which they complain heavily, as by it, ardent spirit is introduced among them. The prospect of a long peace, if this to them would be an advantage, might be reasonably calculated on. Should the boundary remain as at present, this cannot be expected. The murders and cruelties of recent date, will most probably leave prejudices not easily overcome, and with causes which must be expected to arise, will keep up a state of alarm and distrust, if not hostility.
        The people of Ohio have looked with much solicitude to the close of the war for the removal of difficulties and apprehensions which cannot fail to exist whilst they are half surrounded with savage neighbors. When so fair an opportunity offers itself to place these neighbors at a distance on principles of justice, and as we conceive no disadvantage is done to the party removed, we cannot help but solicit you sir, in the name and in behalf of the people of Ohio, to take such measures as you may deem best calculated to effect an object of so much importance.
        If the boundary we propose cannot be established, we hope that the Indian title will be extinguished to at least that tract of country which separates the settlements in Ohio from the Michigan Territory lying on lake Erie; and also that angle in the Indiana Territory which separates the

settlements thereof from those in the state of Ohio except a narrow front on the river Ohio.
        To you, who are so well acquainted with the patience, zeal and patriotism manifested by the people of Ohio in this war under circumstances of the greatest difficulty, it will be unnecessary to say more on this subject. We will only add that if the measure we propose can be adopted, it will give to the people between the Ohio and Mississippi rivers hereafter a degree of security which must, whilst it will greatly promote the public interests, be highly gratifying to them and which they have not heretofore experienced. With the highest respect &c
        
          T Worthington
          [and seven others]
        
      